DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



With regard to the repeated use of “or”
	Examiner respectfully points to MPEP §2173.05(h), which reads in part:
“A Markush grouping may include a large number of alternatives, and as a result a Markush claim may encompass a large number of alternative members or embodiments, but a claim is not necessarily indefinite under 35 U.S.C. 112(b)  for such breadth. In re Gardner, 427 F.2d 786, 788, 166 USPQ 138, 140 (CCPA 1970) ("Breadth is not indefiniteness."). In certain circumstances, however, a Markush group may be so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention. For example, if a claim defines a chemical compound using one or more Markush groups, and that claim encompasses a massive number of distinct alternative members, the claim may be indefinite under 35 U.S.C. 112(b)  if one skilled in the art cannot determine its metes and bounds due to an inability to envision all of the compounds defined by the Markush group(s). In such a circumstance, a rejection of the claim for indefiniteness under 35 U.S.C. 112(b)  is appropriate.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The use of Markush claims of diminishing scope should not, in itself, be considered a sufficient basis for objection to or rejection of claims. However, if such a practice renders the claims indefinite or if it results in undue multiplicity, an appropriate rejection should be made.” [Emphasis added. MPEP §2173.05(h)]
	The examiner would suggest that, while one of ordinary skill in the art might be able to envision the various alternate limitations recited in independent claim 1 and dependent claim 6.
	However, claim 7, which directly or indirectly depends upon both claims 1 and 6, adds a degree of complexity with the undue multiplicity of combinations claimed to where one of ordinary skill in the art would not be able to envision all of the combinations claimed in dependent claim 7, as it is now.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2020/0202593 to Black.


With regard to independent claim 1,
	Black teaches a method comprising: 
	receiving, by one or more processors, information indicating that one or more physical items are associated with a user, a set of users, or a combination thereof (Black: ¶0009 reads in part, “Identifying the composite objects may include generating a spatial index of the physical objects; selecting a physical object from the among the physical objects; determining, using the spatial index, whether another physical object is within a threshold distance of the selected physical object…outputting may include presenting one or more graphical indicators on the simplified graphical map, the one or more graphical indicators representing one or more of a section location, an item location, or a user location within the simplified graphical map.” Examiner notes the above citation is directed to association of physical objects with user location, i.e. “associated with a user, a set of users, or a combination thereof”. See also ¶0025 - receive map data. See ¶0068 – invention implemented on a system executing ); 
	determining, by the one or more processors, spatial data indicating a physical space occupied by the one or more physicals items (Black: ¶0009 reads in part, “Identifying the composite objects may include generating a spatial index of the physical objects; selecting a physical object from the among the physical objects; determining, using the spatial index, whether another physical object is within a threshold distance of the selected physical object…outputting may include presenting one or more graphical indicators on the simplified graphical map, the one or more graphical indicators representing one or more of a section location, an item location, or a user location within the simplified graphical map.” See fig. 10 showing arrangement of physical space occupied by one or more physical items. See also above citations directed to processor.); 
	computing, by the one or more processors, a spatial footprint index for the user, the set of users, or a combination thereof based on the spatial data, wherein the spatial footprint index is a quantified representation of the physical space occupied by the one or more physical items (Black: ¶0031 – spatial index constructed based upon position data for physical objects defined in the map space, including the outlines of the physical objects, i.e. “items”. See also above citations directed to generating a spatial index and use of processors.); and 
	providing, by the one or more processors, the spatial footprint index as an output. (Black: ¶0009 reads in part, “Identifying the composite objects may include generating a spatial index of the physical objects; selecting a physical object from the among the physical objects; determining, using the spatial index, whether another physical object is within a threshold distance of the selected physical object…outputting may include presenting one or more graphical indicators on the simplified graphical map, the one or more graphical indicators representing one or more of a section location, an item location, or a user location within the simplified graphical map.” See also above citations directed to spatial index and use of processors.)




With regard to dependent claim 2, which depends upon independent claim 1,
	Black teaches the method of claim 1, further comprising: 
	determining, by the one or more processors, mobility pattern data indicating a movement of the one or more physical items, the user, the set of users, or a combination thereof (Black: ¶0010 – frequent synchronization of maps to coincide automatically with position-changed, i.e. “moved,” objects. See ¶0054, ¶0056 – moving object edges. See also ¶0064 – representation of users moving through a mapped space, directing user to an item. Examiner notes the alternative limitations being recited here and that the process of actively directing a user traveling toward a location is “based on the mobility pattern data”..), 
	wherein the spatial data, the spatial footprint index, or a combination thereof is further based on the mobility pattern data. (Black: ¶0010 – frequent synchronization of maps to coincide automatically with position-changed, i.e. “moved,” objects. See ¶0054, ¶0056 – moving object edges. See also ¶0064 – representation of users moving through a mapped space, directing user to an item. Examiner notes the alternative limitations being recited here and that the process of actively directing a user traveling toward a location is “based on the mobility pattern data”.)






With regard to dependent claim 10, which depends upon independent claim 1,
	Black teaches the method of claim 1, wherein the output comprises a user interface representing the spatial footprint index, the spatial data, or a combination thereof. (Black: ¶0068, ¶0071, ¶0075 – use of graphical user interface to display output of taught invention. See also above citations directed to spatial footprint index. Examiner notes the alternative limitations being recited here.) 

With regard to dependent claim 13, which depends upon independent claim 1,
	Black teaches the method of claim 1, wherein the spatial data includes at least one of: 
	the physical space occupied directly by the one or more physicals items, the user, the set of users, or a combination thereof (Black: ¶0009 reads in part, “Identifying the composite objects may include generating a spatial index of the physical objects; selecting a physical object from the among the physical objects; determining, using the spatial index, whether another physical object is within a threshold distance of the selected physical object…outputting may include presenting one or more graphical indicators on the simplified graphical map, the one or more graphical indicators representing one or more of a section location, an item location, or a user location within the simplified graphical map.” See fig. 10 showing arrangement of physical space occupied by one or more physical items. Examiner notes the alternative limitations being recited here.); or 
	the physical space occupied indirectly by the one or more physicals items, the user, the set of users, or a combination thereof by incorporating a buffer space around the one or more physicals items, the user, the set of users, or a combination thereof. (Black: ¶0009 reads in part, “…When the convex hull algorithm is selected and the composite object fails the testing against the one or more criteria, the new bounding algorithm that is selected may include a buffering bounding algorithm. The buffering bounding algorithm may include performing a buffer operation on the composite object to generate a buffered composite object, performing a union operation on the buffered composite object to generate a union composite object, and performing an unbuffer operation on the union composite object to generate the graphical shape for the composite object. …When the buffering bounding algorithm fails the testing against the one or more criteria, the new bounding algorithm that is selected may be the orthogonal convex hull bounding algorithm. At least one of the one or more criteria tested against the graphical shape may include the area of the graphical shape being within a threshold of the area of the composite object.…” See fig. 10 showing arrangement of physical space occupied by one or more physical items. Examiner notes the alternative limitations being recited here.)








With regard to dependent claim 14, which depends upon dependent claim 13,
	Black teaches the method of claim 13, further comprising: 
	determining, by the one or more processors, the buffer space based on a density of people or other objects within a proximity threshold of the one or more physical items, the user, the set of users, or a combination thereof. (Black: claim 2 reads in part, “…in response to the other physical object being within the threshold distance, adding the other physical object to a composite object including the selected physical object; and selecting the other physical object and repeating the determining and the adding until no other physical objects are determined to be within the threshold distance of any shapes…” and examiner notes that the amount of space occupied by objects in the given section is a measure of “density of people or other objects”.)

With regard to dependent claim 15, which depends upon independent claim 1,
	Black teaches the method of claim 1, further comprising: 
	monitoring, by the one or more processors, an evolution of the spatial footprint index over a period time (Black: ¶0010 – frequent synchronization of maps to coincide automatically with the moved objects. See ¶0054, ¶0056 – moving object edges. See also ¶0064 – representation of users moving through a mapped space, directing user to an item, as well as above citations directed to processors.); and 
	providing, by the one or more processors, the monitoring as another output. (Black: ¶0010 – frequent synchronization of maps to coincide automatically with the moved objects. See also ¶0064 – representation of users moving through a mapped space, directing user to an item. See ¶0009, which reads in part, “…outputting may include presenting one or more graphical indicators on the simplified graphical map, the one or more graphical indicators representing one or more of a section location, an item location, or a user location within the simplified graphical map.” See also above citations directed to processors.)

With regard to dependent claim 16, which depends upon independent claim 1,
	Black teaches the method of claim 1, wherein the one or more physical items are associated with the user, the set of users, or a combination thereof based on a static allocation indicating an ownership, a dynamic allocation indicating a duration of use, or a combination thereof. (Black: ¶0034 – section “ownership” is a static allocation of an area associated with an object. See also ¶0064 – representation of users moving through a mapped space, directing user to an item. Examiner notes the alternative limitations being recited here.)


	Claims 17 and 19 are each similar in scope to claim 1 and are each being rejected under a similar rationale.

	Claim 18 is similar in scope to claim 16 and is being rejected under a similar rationale.

	Claim 20 is similar in scope to claim 14 and is being rejected under a similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Black in view of US Pre-Grant Publication 2019/0353486 to Beaurepaire.

With regard to dependent claim 3, which depends upon dependent claim 2,
	Black teaches the method of claim 2.
	Black does not fully and explicitly teach wherein the mobility pattern data indicates a mode of transport, and wherein the spatial data, the spatial footprint index, or a combination thereof is further based on the mode of transport.  
	Beaurepaire teaches a method wherein mobility pattern data indicates a mode of transport, and wherein spatial data, spatial footprint index, or a combination thereof is further based on the mode of transport. (Beaurepaire: ¶0039 – transportation mode affects the indexing of spatial data, where completeness of the resulting indexed map and weights for confidence assessments by the system are dependent upon the mode of transport being considered. Examiner notes the alternative limitations being recited here. See also above citations directed to)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the transport-mode-based spatial footprint index of Beaurepaire into the spatial footprint indexing system of Black by programming the instructions of Black (Black: ¶0068) to generate a spatial footprint index based upon a mode of transport associated with traversing the given space, as taught by Beaurepaire. Both systems are directed to indexing of spatial data (Black: ¶0009; Beaurepaire: ¶0083), specifically space being occupied by structures (Black: ¶0031; Beaurepaire: ¶0039). An advantage obtained through generating a spatial footprint index based upon a mode of transport associated with traversing the given space would have been desirable to implement in the spatial footprint indexing system of Black. In particular, the motivation to combine the Black and Beaurepaire references would have been to provide complete map data and accurate guidance commands. (Beaurepaire: ¶0001, ¶0042, ¶0093)

Claims 4-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of US Patent No. 10,424,202 to Beaurepaire (hereinafter: “Beaurepaire patent”).








With regard to dependent claim 4, which depends upon independent claim 1,
	Black teaches the method of claim 1 further comprising: 
	determining, by the one or more processors, a duration associated with a use of the one or more physical items, a travel by the user or the set of users, or a combination thereof (Black: ¶0010 – frequent synchronization of maps to coincide automatically with the moved objects. ¶0054, ¶0056 – moving object edges. See also ¶0064 – representation of users moving through a mapped space, directing user to an item. Examiner notes the alternative limitations being recited here and that the “travel by the user or the set of users” limitation is being read upon by the cited portion of Black.), 
	Black does not fully and explicitly teach wherein the spatial footprint index is further based on the duration.  
	Beaurepaire patent teaches a method wherein a spatial footprint index is based on a duration. (Beaurepaire patent: col. 8, ll. 45-47 – reads, “… parking availability index corresponding to a plurality of locations, analytical estimates on average-time-to-park for different regions…” Examiner notes that the parking availability index is a spatial footprint index, as is made clear in figs. 5A-5C which show the parking spaces relative to a suggested path and expected time to park.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the duration-based spatial footprint index of the Beaurepaire patent into the spatial footprint indexing system of Black by programming the instructions of Black (Black: ¶0068) to generate a spatial footprint index based upon a duration associated with an item, as taught by the Beaurepaire patent. Both systems are directed to indexing of spatial data (Black: ¶0009; Beaurepaire patent: abstract), specifically space being occupied by structures (Black: ¶0031; Beaurepaire patent: abstract). An advantage obtained through generating a spatial footprint index based upon a mode of transport associated with duration associated with an item would have been desirable to implement in the spatial footprint indexing system of Black. In particular, the motivation to combine the Black and Beaurepaire patent references would have been to provide better navigational directions based upon space at a destination. (Beaurepaire patent: col. 1, ll. 30-32, 40-45, and 49-50)

With regard to dependent claim 5, which depends upon dependent claim 4,
	Black and Beaurepaire patent teach the method of claim 4, further comprising: 
	determining, by the one or more processors, a context associated with the use of the one or more physical items, the travel by the user or the set of users, or a combination thereof (Black: ¶0010 – frequent synchronization of maps to coincide automatically with the moved objects. ¶0054, ¶0056 – moving object edges. See also ¶0064 – representation of users moving through a mapped space, directing user to an item. Examiner notes the alternative limitations being recited here and that the “travel by the user or the set of users” limitation is being read upon by the cited portion of Black. The term context is being afforded such broadest reasonable interpretation to denote an arrangement of physical space.), 
	wherein the spatial footprint index is further based on the context. (Black: ¶0031 – spatial index constructed based upon position data for physical objects defined in the map space, including the outlines of the physical objects, i.e. “items”. See also above citations directed to generating a spatial index. Beaurepaire patent: col. 7, ll. 18-27 – spatial footprint index based upon context in terms of which vehicle is being used.)

With regard to dependent claim 6, which depends upon independent claim 1,
	Black teaches the method of claim 1.
	Black does not fully and explicitly teach further comprising: 
	determining, by the one or more processors, a recommended use of the one or more physical items based on the spatial footprint index, 
	wherein the recommended use is selected to reduce the spatial footprint index, and wherein the output comprises the recommended use.  
	Beaurepaire patent teaches a method comprising: 
	determining, by one or more processors, a recommended use of one or more physical items based on a spatial footprint index (Beaurepaire patent: abstract – provide recommendation for parking to a user, i.e. “use of physical items”. See also figs. 5A-5C show reduction of parking suggested footprint index when likely optimal to stop and wait. See col. 19, ll. 64-67 – shorter distance traveled.), 
	wherein the recommended use is selected to reduce the spatial footprint index, and wherein an output comprises the recommended use. (Beaurepaire patent: figs. 5A-5C show reduction of parking suggested footprint index when likely optimal to stop and wait. See col. 19, ll. 64-67 – shorter distance traveled. See also col. 19, ll. 35-37 – output based upon identified parking strategy. Examiner notes that the requirement to continue traveling would increase the spatial footprint index as illustrated in the figures, and avoidance of continuation action, when possible, would reduce the spatial footprint.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the spatial footprint index recommended use and reduction of the Beaurepaire patent into the spatial footprint indexing system of Black by programming the instructions of Black (Black: ¶0068) to reduce a spatial footprint index based upon a recommended use, as taught by the Beaurepaire patent. Both systems are directed to indexing of spatial data (Black: ¶0009; Beaurepaire patent: abstract), specifically space being occupied by structures (Black: ¶0031; Beaurepaire patent: abstract). An advantage obtained through reducing a spatial footprint index based upon a recommended use would have been desirable to implement in the spatial footprint indexing system of Black. In particular, the motivation to combine the Black and Beaurepaire patent references would have been to provide better navigational directions based upon space at a destination. (Beaurepaire patent: col. 1, ll. 30-32, 40-45, and 49-50)

With regard to dependent claim 7, which depends upon dependent claim 6,
	Black and Beaurepaire patent teach the method of claim 6, wherein the recommended use includes at least one of: 
	reducing the one or more physical items associated with the spatial footprint index above a threshold value (Beaurepaire patent: abstract – provide recommendation for parking to a user, i.e. “use of physical items”. See also figs. 5A-5C show reduction of parking suggested path “item” when likely optimal to stop and wait, as well as col 2, l. 63 through col. 3, l. 5 – metrics for weighting the best choice for where to park, according to time. See col. 19, ll. 64-67 – shorter distance traveled. Examiner notes the alternative limitations being recited here.); 
	getting rid of one or more physical items (Beaurepaire patent: figs. 5A-5C showing cars moving from areas where they had been parked, i.e. “getting rid of one or more”. Examiner notes the alternative limitations being recited here.); 
	sharing a use of the one or more physical items with at least one other user, giving up the one or more physical items, or a combination thereof (Black: ¶0064 – maps of physical items’ users are taught to be plural, with indicators showing the map users, i.e. “sharing a use”. See also ¶0009, which reads, “…determining and the adding until no other physical objects are determined to be within the threshold distance of any shapes within the composite object. …”, which the examiner notes is “giving up” on items outside of the threshold. Examiner notes the alternative limitations being recited herein.); or
 	moving the one or more physical items to areas associated with a reduced weighting of the spatial footprint index. (Beaurepaire patent: figs. 5A-5C showing cars moving from areas where they had been parked, i.e. “moving…to areas associated with a reduced weighting”. See col 2, l. 63 through col. 3, l. 5 – metrics for weighting the best choice for where to park, according to time. Examiner notes that a position of a car outside of the parking lot is associated with a lower weighting of significance concerning the parking spot availability that if the car occupies the parking spot. Examiner further notes the alternative limitations being recited here.)

With regard to dependent claim 8, which depends upon dependent claim 6,
	Black and Beaurepaire patent teach the method of claim 6, wherein the recommended use relates to using the one or more physical items to transport the user, the set of users, or a combination thereof to a place. (Beaurepaire patent: figs. 5A-5C show reduction of parking suggested footprint index when likely optimal to stop and wait. See also col. 7, ll. 18-27 – spatial footprint index based upon context in terms of which vehicle is being used. Examiner notes the alternative limitations being recited here.)

With regard to dependent claim 9, which depends upon dependent claim 8,
	Black and Beaurepaire patent teach the method of claim 8, further comprising: 
	weighting, by the one or more processors, the spatial footprint index based on a population density of the place. (Beaurepaire patent: col. 19, ll. 64-67 – shorter distance traveled. See also figs. 5A-5C show reduction of parking suggested footprint index when likely optimal to stop and wait. See col 2, l. 63 through col. 3, l. 5 – metrics for weighting the best choice for where to park, according to time. Examiner notes that population of cars is population density in the use case of parking lots for cars.)





With regard to dependent claim 11, which depends upon independent claim 1,
	Black teaches the method of claim 1.
	Black does not fully and explicitly teach further comprising: 
	determining, by the one or more processors, a recommended context for the recommended use to reduce the spatial footprint index.  
	Beaurepaire patent teaches a method comprising: 
	determining, by one or more processors, a recommended context for recommended use to reduce a spatial footprint index. (Beaurepaire patent: figs. 5A-5C show reduction of parking suggested footprint index when likely optimal to stop and wait. See col. 19, ll. 64-67 – shorter distance traveled. See also col. 19, ll. 35-37 – output based upon identified parking strategy. Examiner notes that the requirement to continue traveling would increase the spatial footprint index as illustrated in the figures, and avoidance of continuation action, when possible, would reduce the spatial footprint. The term context is being afforded such broadest reasonable interpretation to denote an arrangement of physical space.)
	The statement of motivation to combine set forth above in support of the grounds of rejection of dependent claim 6 is likewise applicable to the instant claim.






With regard to dependent claim 12, which depends upon dependent claim 11,
	Black and Beaurepaire patent teach the method of claim 11, wherein the recommended context includes a recommended place, a recommended time, or a combination thereof for the recommended use. (Beaurepaire patent: figs. 5A-5C show reduction of parking suggested footprint index when likely optimal to stop and wait. See col. 19, ll. 64-67 – shorter distance traveled. See also col. 19, ll. 35-37 – output based upon identified parking strategy. Examiner notes that the requirement to continue traveling would increase the spatial footprint index as illustrated in the figures, and avoidance of continuation action, when possible, would reduce the spatial footprint. The term context is being afforded such broadest reasonable interpretation to denote an arrangement of physical space. Examiner further notes the alternative limitations being recited here.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication 2010/0287178 to Lambert for geocoding according to user profile information
	-US Pre-Grant Publication 2013/0073350 to Blustein for parking recommendations in a spatial indexing system
	-US Pre-Grant Publication 2019/0043214 to Chilcote-Bacco for indexing objects in maps of physical space
	-US Pre-Grant Publication 2019/0155835 to Daugharthy for indexing objects in maps of physical space
	-US Patent No. 11,010,427 to Black for indexing objects in maps of physical space
	-US Patent No. 9,613,055 to Tyercha for indexing objects in maps of physical space
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157       

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157